Woodward, J.:
The respondent, in March, 1889, was a trustee of school district No. 6 of the town of Somers, Westchester county. He was duly authorized by a special school meeting to rebuild a fence around the school yard. In October of that year he constructed the fence. Subsequently one Mary Wheelan brought an action against the respondent and one Leonard Curry, to recover a part of the land inclosed by said fence, which action resulted in a judgment in favor of the plaintiff, including costs, for $109.12," which judgment was paid by the respondent on the 10th day of April, 1893. On the 29th day of November, 1893, the respondent, in the meantime having ceased to be a trustee, a resolution was adopted at a school meeting of said district directing the trustee to appeal the suit involving the title to the schoolhouse lot, but the appeal was never in fact taken. On the 5tli of April, 1899, a special school meeting of the said school district was called for the purpose of taking some definite action in regard to respondent’s claim, and although it is urged by the appellant that this meeting was irregular in many respects, the alleged irregularities were never brought up for review *546in the manner pointed out by section T of title XIY of chapter 556 of the Laws of 1894, known as the Consolidated School Law, and we are of the opinion that they cannot be passed upon by this court. At this meeting a verified claim was presented by the claimant, and ■ a resolution ordering the trustee to pay said claim was defeated. The responuent thereupon gave oral notice that he would present his claim, to the county judge for settlement, as provided by sections. 5 and 6 of title XY of the Consolidated School Law, and on the 8th of April, 1899, notice was served upon a person who had been elected to the office of district clerk, but who is alleged to have been ineligible to the office, that the claimant would appeal to the county judge. The matter was heard by the county judge, who, after various adjournments, granted an order charging respondent’s claim upon the school district. This appeal comes from the order, and the school district urges that the county judge was without jurisdiction and that the whole proceeding is contrary to law.
The school district neglected to appeal from the action ofi the school meeting to the Superintendent of Public Instruction, and we are not permitted to enter into a review of the alleged irregularities (§ 1, tit. XIY, Consolidated School Law), nor will this court consider collaterally the title of the district clerk to his office. He had been chosen to the position, and the presumption is that he was the clerk of the district; he was at least clerk de facto, and the rights of the respondent cannot be made to depend upon the legal status of the person who was acting as clerk. The meeting' and its proceedings being regular, and in conformity with the statute, as we .must assume under the facts presented, there is no question as to the jurisdiction of the county judge. The mere fact that the relator was not a trustee at the time of the meeting of April fifth does not affect the case. The claim arose out of his action as trustee of the school district, and he is clearly within the intent of the statute which undertook to provide for the reimbursement of those who had acted in behalf of the school district in good faith, and who had been made liable for costs, charges and expenses.
■ The suggestion that the claim is outlawed is likewise without force. ■ Ho. obligation 'rests upon the district to indemnify the trustee for costs, charges or expenses until a district meeting shall have *547found in favor of the claim and voted that a tax be assessed for its payment, or unless on appeal to the county judge from the refusal to vote a tax, it shall be decided that the account in whole or in part ought justly to be charged on the district.
The scheme of the statute is to make the trustees of school dis- . tricts individually liable upon contracts entered into in behalf of the district. For the purpose of the remedy by action they are treated as the individual contracts of the trustees. The district in certain cases is bound to indemnify the trustees. But the district owes no duty to the trustees to pay the costs of the litigation carried on without its direction until they shall have been audited and allowed in the manner pointed out by the statute. (People ex rel. Wallace v. Abbott, 107 N. Y. 225.)
The Statute of Limitations, assuming the question to have been properly raised, could not run against the claim of the respondent, because the district did not owe him anything until the provisions of the Consolidated School Law had been invoked and complied with. He could not have an action at law to collect the claim, and it was discretionary with the school district'or the county judge to make the claim effective.
The order appealed from should be affirmed, with costs.
All concurred.
Order affirmed, with ten dollars costs and disbursements.